Decision
On November 6,2000, the defendant was sentenced to a five (5) year commitment to the Department of Corrections, to run concurrently to ADC-91-245 and ADC-92-389, and consecutively to the sentence imposed in Flathead County, for violations of the conditions of a suspended sentence for the offense of Forgery, a felony. If the defendant completes the Boot Camp Program, the Court will suspend the remainder of the term.
*56DATED this 30th day of May, 2001.
Done in open Court this 18th day of May, 2001.
On May 18, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Meaghan Lulf. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation to the Department of Corrections that the defendant be screened for Boot Camp.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.